Order reversed upon the law and the facts, with costs, verdict reinstated and judgment directed to be entered thereon, with costs. The testimony shows that the decedent for many years had contributed substantially toward the support of his only sister. His contributions to her had been continued so long that there is reasonable probability that they would have continued for the remainder of his active life. There is nothing in the record to justify a reduction of the verdict. The amount of the verdict is peculiarly within the province of the jury. (Spinelli v. Siegel, Inc., 224 App. Div. 669.) Lazansky, P. J., Young, Hagarty, Seeger and Carswell, JJ., concur.